Citation Nr: 0029576	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty in the Army from May 1964 
to October 1964; thereafter, he entered the Army Reserves and 
such service has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO decision which denied the 
veteran's claim of service connection for a heart disorder.


REMAND

At a November 1998 RO hearing, the veteran testified that he 
had twice been refused enlistment into the Army due to his 
heart problems before being drafted into the Army in 1964.  
He related he had a heart attack after about 9 days of active 
duty service in the Army and was hospitalized at Ireland Army 
Hospital for 2 weeks.  He said he had additional heart 
attacks in 1969, 1981, and 1993.  He asserts he was in the 
Reserves when he sustained his heart attack in 1969, and was 
treated at Clearfield Hospital. 

A review of the claims file does not reveal any pre-service 
medical records.  The veteran's service medical records show 
that on pre-induction examination in February 1964, his heart 
was clinically normal.  On an associated medical history 
form, he reported a history of pain or pressure in the chest, 
palpitations or a pounding heart, high or low blood pressure, 
depression or excessive worry, and nervous trouble of any 
sort.  In May 1964, the veteran presented for treatment 
complaining of a bad heart, chest pain, and high blood 
pressure.  On examination, his blood pressure was 110/80; his 
pulse was 80 and regular; his heart was negative; and his 
chest was clear.  The impression was no definite disease 
found.  Electrocardiogram (EKG) studies were later performed 
and were normal.  A few weeks later (in May 1964), it was 
noted that the veteran had previous symptoms of a heart 
problem and was noted as having questionable heart disease.  
It was noted he had occasional anterior chest wall pain but 
none at the time of the examination.  On objective 
evaluation, the heart was negative; and his blood pressure 
was 114/74.  A diagnosis was not made.  At the time of his 
September 1964 separation examination, his heart was noted as 
normal.  (It is pointed out that there are no service medical 
records on file reflecting that the veteran was hospitalized 
at Ireland Army Hospital in 1964.)

An Army Reserve examination, conducted in July 1968, revealed 
that the veteran had a normal heart.  On an associated 
medical history form, the veteran reported a history of pain 
or pressure in the chest, and high or low blood pressure.  A 
physician's summary noted that the veteran reported having 
vague shortness of breath for the previous year, and he 
reported that he had been hospitalized at age 15 for 
evaluation of a cardiac murmur and occasional vague chest 
pain.  It was also noted that he had a longstanding history 
of high blood pressure (which was not considered 
disqualifying). 

Post-service medical evidence from the 1990s shows that the 
veteran has been currently diagnosed as having 
atherosclerosis (of moderate degree) and a possible mitral 
valve prolapse.  A January 1998 VA examination report noted 
that the veteran had a significant degree of anxiety and 
other medical conditions that might be contributing to or 
aggravating whatever subjective symptomatology he had.

In order for the veteran to prevail, there must be evidence 
showing that his heart disorder was incurred in service, or 
in the alternative there must be evidence showing that his 
pre-existing heart condition increased in severity during 
service.  If  his heart disorder preexisted service and 
increased in severity during service, then the veteran's 
heart condition is presumed to have been aggravated by 
service absent clear and unmistakable evidence that the 
increase in severity was due to the natural progress of the 
disease.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

Effective October 30, 2000, the requirement that a veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist was repealed.  

In the instant case, the veteran's claim must be remanded for 
further development.  In this regard, given the assertions of 
a pre-service heart disorder, inservice complaints of heart 
problems, and the current medical diagnosis of a heart 
disorder, a VA examination is warranted.  The provision of a 
VA examination is critical in determining whether the 
veteran's current heart disability was incurred in or was 
aggravated by military service. 

The record suggests that additional relevant medical reports 
are available; as such, an attempt should be made to secure 
such records, including any outstanding service medical 
records from Ireland Army Hospital and private medical 
records from The Cleveland Clinic, Geisinger Medical Center 
and Hershey Medical Center.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Additionally, the veteran has indicated 
that he is in receipt of Social Security Administration (SSA) 
disability benefits.  The SSA records are not currently 
associated with the claims folder and should also be 
obtained.  Id. 

Finally, additional efforts are warranted to verify all of 
the veteran's periods of service, particularly including any 
periods of Army Reserves inactive duty and active duty for 
training.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should verify the dates and 
identify the nature of the veteran's Army 
Reserves service.  

3.  The RO should obtain any outstanding 
service medical records, of the veteran, 
including any medical records from 
Ireland Army Hospital.

4.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including any pre-service 
medical records regarding treatment for 
heart problems and/or high blood 
pressure.  Additionally, any relevant 
medical records regarding the heart from 
The Cleveland Clinic, Geisinger Medical 
Center, and Hershey Medical Center should 
also be obtained.

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
It is requested that the examiner review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  The examiner should state as 
precisely as possible the diagnoses of 
all heart disabilities the veteran has. 

b.  For each identified heart disability, 
the examiner should state a medical 
opinion as to the date of onset of such.

c.  If the veteran does have a heart 
disability, and if it is determined that 
he had such disability when he began 
active service, did such disability 
increase in severity beyond the normal 
progression of such condition during his 
period of active duty?

d.  For each identified heart disability, 
the examiner should indicate whether it 
is at least as likely as not that such is 
etiologically related to service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied including 
the Floyd D. Spence National Defense 
Authorization Act for Fiscal 

Year 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).  If the benefits being sought 
by the veteran are not resolved to his 
satisfaction, he and his representative 
should be sent supplemental statement of 
the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


